220 F.3d 491 (7th Cir. 2000)
BOGI MILLER, Plaintiff-Appellant,v.LIONEL A. SMITH, and KEVIN BROWER, Defendants-Appellees.
No. 99-2780
In the United States Court of Appeals  For the Seventh Circuit
Argued May 15, 2000
Decided July 10, 2000

Appeal from the United States District Court  for the Northern District of Indiana, Fort Wayne Division.  No. 197CV0439--William C. Lee, Chief Judge.
Before CUDAHY, FLAUM, and EVANS, Circuit Judges.
EVANS, Circuit Judge.


1
At least one too many U-  Haul trucks were motoring eastbound on the Indiana toll road around midnight on a winter  night a few years ago. Because Bogi Miller was  driving one of them, he had an encounter with  Indiana law enforcement officers that led to this  lawsuit which was dismissed on summary judgment  by the district court. The encounter occurred  when state troopers mistook Miller's U-Haul--  filled with deli supplies--for that of a group of  fleeing, armed felons. Miller's suit against the  officers under 42 U.S.C. sec. 1983, as well as  Indiana common and statutory law, alleged that he  was kicked and punched by one of the officers  while he lay handcuffed on the ground, and that  when he and his companion were released, their  wallets were considerably lighter. We review the  grant of summary judgment de novo.


2
On the morning of December 12, 1995, Miller and  his friend, Stanley Szeliga, drove a rented U-  Haul to Chicago to retrieve goods for Szeliga's  Cleveland-based delicatessen. The trip went  smoothly, and after a successful afternoon's  shopping the two piled back into the truck and  began their long drive back to Cleveland. As the  clock bore down on midnight, Miller, who was  driving, stopped at a toll road service area near  LaGrange, Indiana, to fill up the truck. Leaving  Szeliga asleep in the cab, Miller hopped out and  began refueling the U-Haul.


3
Meanwhile, a few minutes earlier on a nearby  stretch of the tollway, Indiana State Troopers  Lionel Smith and Eric Dunn received word that  three armed men had just robbed a company in  Elkhart, Indiana, and that the robbers fled the  scene in a U-Haul truck. According to their  dispatcher--who was receiving reports from a  civilian motorist claiming to be following the  getaway truck--the suspects were heading east  toward Smith and Dunn. The troopers sped west to  head them off. Along the way they learned that  the race of the robbers was unknown, but that all  three had donned ski masks and that at least one  was wearing a blue hooded jacket. They also learned that the men were packing pistols and a  sawed-off shotgun.


4
By the time Smith and Dunn had nearly reached  the suspects, the dispatcher informed them that  the target U-Haul had pulled into a service area  near LaGrange. The troopers immediately made  their way there, cut off their lights, and  stealthily parked their squad cars in back of the  gas station so as not to be spotted from the gas  pumps. On the way in, both officers noted that  the man refueling a U-Haul was wearing a blue  jacket and stocking cap. Thus, feeling reasonably  sure that they had found the heavily armed  suspects, the troopers drew their shotguns and  moved in.


5
While Dunn focused his attention on anyone who  might be in the truck's cab, Smith took care of  the man at the pump, popping out from behind the  gas station with his shotgun trained on the  suspect, yelling "State Police! Let me see your  hands! Get down on the ground!" Miller, whose  tenuous command of English (he's Polish and,  according to the district court, "understands  very limited English") was likely not sharpened  by facing the business end of Smith's shotgun  during a groggy, midnight pit stop, did not  immediately hit the deck. Instead he froze and,  according to Smith, stared at the officer with  "this 'What are you doing?' look on his face." Everyone involved agrees that Miller soon found  himself handcuffed, face-down on the concrete.  But how he got there and what happened next is  disputed. According to the defense, Miller  eventually dropped to his knees, at which point  Officer Kevin Brower of the LaGrange police  department, who had answered a call for back-up  help, cuffed Miller and laid him on the ground.  In this version of the story, Miller remained  harmlessly in custody for the 10 minutes it took  the police to discover that instead of a third  suspect, guns, and the money and equipment that  had been stolen from the factory, the U-Haul  contained only a variety of dried goods,  specialty foods (including some pickled eggs),  and a toll ticket showing that Miller and Szeliga  had been on the Interstate at the time of the  robbery. According to the police, Miller and  Szeliga were then released, unhurt, with their  possessions intact.


6
Miller says that once he gathered his wits he  followed Officer Smith's instructions to the  letter, voluntarily lying face-down beside the  pumps. While he lay prone, he states that one of  the officers cuffed him and then proceeded to  kick him twice in the back, punch him, step on  his face, and yank him around by the hair. When  he was finally released, Miller claims that $750  had been removed from his wallet and that Szeliga  reported to him that cash was stolen from the  truck.


7
As stated, Miller sued all six of the officers  who eventually arrived on the scene that  night.1 He claimed that the officers violated  his rights under the 4th, 5th, and 14th  Amendments by stopping and detaining him  unlawfully, depriving him of his property without  due process, and using excessive force. He also  sought compensation for the alleged conversion  (the alleged lifting of money from his wallet)  under Indiana common law and a provision of the  Indiana code permitting conversion victims to  recover treble damages.


8
On the officers' motion for summary judgment,  the district court made quick work of Miller's  case. First, it dismissed the sec. 1983 claims  for unlawful stop and detention after Miller  conceded that the officers had reason to believe  he was an armed robber. It then dismissed all  claims relating to three officers (the ones we  haven't named) who arrived on the scene too late  to have been involved in either the alleged use  of excessive force or the alleged conversion.  Next, the court found that Miller's excessive  force claims against Officers Dunn and Smith were  barred by the 11th Amendment, and that even if  they were not, the claims (and those against  Brower) could not survive summary judgment  because Miller could neither identify the officer  who allegedly attacked him, or otherwise support  his claim with sufficient facts. The court then  determined that since Indiana provided Miller  with an adequate postdeprivation remedy for  conversion regarding the claimed loss of money,  he could not pursue related federal claims. See  Parratt v. Taylor, 451 U.S. 527, 543-44 (1981).


9
Miller's brief focuses on the district court's  decision to dismiss his sec. 1983 excessive force  claims against Smith, Dunn, and Brower. We will  focus on that claim as well but we note that  Miller dismissed his case against Dunn after his  brief was filed.


10
We begin by reviewing the determination that  the 11th Amendment barred Miller's claims against  the state troopers. The court found that since  Miller failed to specify whether he was suing the  officers in their official or individual  capacities, under a line of our authority  beginning with Kolar v. County of Sangamon, 756  F.2d 564 (7th Cir. 1985), it was obliged to  presume that Miller sued the officers in their  official capacities--an assumption that  immediately ended the case. See, Pennhurst State  Sch. & Hosp. v. Halderman, 465 U.S. 89 (1984)  (the 11th Amendment bars sec. 1983 claims for  damages against state officers in their official  capacity because the State, in such a suit, is  the real party in interest).


11
Miller agrees that Kolar and its progeny  establish such a presumption, but he argues that  he rebutted it. The state officers, in turn,  assert that the court correctly applied the rule  and thus correctly dismissed the claims.


12
Hill v. Shelander, 924 F.2d 1370 (7th Cir.  1991), a case neither party discusses, is  instructive. In Hill, we said Kolar did not  contain a rigid rule that a sec. 1983 plaintiff  who fails to designate whether a defendant is  being sued in her official or individual capacity  shall be presumed to be bringing the action  against the defendant in her official capacity.  See 924 F.2d at 1373. Instead, we explained that  in Kolar we opted to treat the suit as against  the defendant in his official capacity partly  because the complaint referred to him by his  official title, but more importantly because the  suit itself challenged an official policy or  custom. Id. By contrast, in Hill we found that  the suit was properly construed as against the  defendant in his individual capacity because he  sought punitive damages--a remedy only available  in an individual capacity suit--and because "the  unconstitutional conduct alleged involve[d] [the  defendant's] individual actions and nowhere  allude[d] to an official policy or custom." Id.  at 1374. We then spelled out a new regime for  sec. 1983 claims that do not specify the capacity  in which the defendant has been sued Where the  plaintiff seeks injunctive relief from official  policies or customs, the defendant has been sued  in her official capacity; where the plaintiff  alleges tortious conduct of an individual acting  under color of state law, the defendant has been  sued in her individual capacity. Id. at 1373-  1374.


13
Because the state officers rely on a series of  cases involving the presumption from Kolar, which  we rejected in Hill,2 their attempts to defend  the summary judgment grant on that ground must  fail. As in Hill, it is clear here that Miller  filed suit against the officers for their alleged  individual torts--at no time did he suggest that  either Indiana or LaGrange espoused a custom or  policy of robbing and beating innocent motorists.  Thus, under Hill we can safely assume that he  intended to file suit against the officers in  their individual capacities. And this makes  sense. Why in the world would Miller have  bothered to sue the state troopers for damages in  their official capacities when such a suit would  run headlong into the 11th Amendment? Further, we  note that even were we to evaluate the case under  the pre-Hill regime where the manner in which  parties treated the claim could overcome the  governing presumption, see, e.g., Conner v.  Reinhard, 847 F.2d 384, 394 n.8 (7th Cir. 1988),  we would have reached the same result: The state defendants not only failed to raise their 11th  Amendment arguments until nearly a year after  they filed their answers, but they had previously  raised the defense of qualified immunity--a  defense available solely to officials facing sec.  1983 suits in their individual capacities. Thus,  no matter how you slice it, it was error to  conclude that Miller brought his claims against  the state officers in their official capacities.  The case should not have been dismissed on 11th  Amendment grounds.


14
We now turn to the district court's finding  that Miller could not bring excessive force  claims against any of the officers because he  could not specify which one of them attacked him.  Citing Rascon v. Hardiman, 803 F.2d 269 (7th Cir.  1986), the district court stated that "[t]he law  is clear that a plaintiff must prove the personal  unlawful actions of a particular defendant in  order to recover from the defendant." It then  explained that since Miller cannot identify his  assailant--he said he was lying face-down on the  ground at the time of the attack--his claims  against all the officers necessarily failed. We  respectfully disagree.


15
Rascon merely restates the familiar decree that  sec. 1983 does not support respondeat superior  liability. 803 F.2d at 273 ("Without a showing of  direct responsibility for the improper action,  liability will not lie against a supervisory  official."). And while it is true that a  plaintiff must establish a defendant's personal  responsibility for any claimed deprivation of a  constitutional right, a defendant's direct  participation in the deprivation is not required.  See, e.g., Smith v. Rowe, 761 F.2d 360, 369 (7th  Cir. 1985). "An official satisfies the personal  responsibility requirement of sec. 1983 if she  acts or fails to act with a deliberate or  reckless disregard of the plaintiff's  constitutional rights." Crowder v. Lash, 687 F.2d  996, 1005 (7th Cir. 1982). Under this rule,  police officers who have a realistic opportunity  to step forward and prevent a fellow officer from  violating a plaintiff's rights through the use of  excessive force but fail to do so have been held  liable. See, e.g., Yang v. Hardin, 37 F.3d 282,  285 (7th Cir. 1994).


16
Miller contends that either Smith or Brower  (with Dunn nearby) smacked him around while he  lay cuffed on the ground. If, as we are required  to do at this point in the case, Miller's  allegations are taken as true, whichever officer  was not directly responsible for the beating was  idly standing by. If Miller can show at trial  that an officer attacked him while another  officer ignored a realistic opportunity to  intervene, he can recover. Since he alleges facts  to support these claims, they should not have  been dismissed.


17
And because Miller presents a viable claim on  the facts alleged, the final reason for granting  summary judgment--that Miller failed to introduce  sufficient evidence to support his claim--must be  rejected. In essence, what we have here is a  credibility question. If the officers' version of  the events is true, Miller was not mistreated. If  the claims in Miller's lonely affidavit, however,  are true, he has a case. To quote from the  district court's opinion, "In ruling on a summary  judgment motion the court accepts as true the  non-moving party's evidence, draws all legitimate  inferences in favor of the non-moving party, and  does not weigh the evidence or the credibility of  witnesses." Following this rule leads to the  conclusion that a trier of fact must sort out the  truth of whether or not Miller was assaulted next  to the U-Haul back in December of 1995.


18
The grant of summary judgment on the sec. 1983  excessive force claims against Officers Brower  and Smith are REVERSED and the case is REMANDED for  further proceedings. The district court's  decision on the other claims remains undisturbed.



Notes:


1
 Szeliga originally joined in the complaint, but  he died 7 months later and was dropped from the  suit.


2
 See Yeksigian, 900 F.2d 101 (7th Cir. 1990);  Meadows v. State of Indiana, 854 F.2d 1068 (7th  Cir. 1988); Shockley v. Jones, 823 F.2d 1068 (7th  Cir. 1987).